department of the treasury internal_revenue_service washington d c cwef counsel aprit number info release date conex-112825-09 uil dear am responding to your inquiry to senator martinez senator martinez wrote to us on your behalf and asked us to respond directly to you you recommended increasing to dollar_figure the dollar_figure limit on capital lose deductions that an individual taxpayer may claim each year ‘the dollar_figure limitation_on_capital_losses on form_1040 schedule d reflects a statutory limitation the law limits an individual's deduction for a net_capital_loss capital losses greater than capital_gains for each year to dollar_figure dollar_figure if married_filing_separately sec_121 b of the internal_revenue_code the code we do not have the authority to change this statutory requirement the statutory amendment you recommend requires an act of the congress although the law limits the amount deductible per year it does not completely deny a deduction for a net_capital_loss greater than the deductible amount if you have a net_capital_loss that is graater than dollar_figure for the tax_year you may deduct dollar_figure in the year of the loss then deduct the excess in later years up to the deductible amount until you have fully deducted the entire net capital lass sec_1212 of the code conex-112825-09 hope this information is helpful form_1040 schedule d capital_gains_and_losses and publication investment_income and expenses with appropriate portions highlighted f you have additional questions please contact am enclosing a copy of the form and instructions for identification_number or identification_number vat sincerely john p moriarty chief branch_income tax_accounting enclosure cc the honorable mel martinez aitention department of the treasury internal_revenue_service washington d c office of enter couse date conex-112825-09 uil the honorable me martinez united_states senate washington dc attention dear senator martinez am responding to your letter of on behalf of your constituent _he recommended increasing to dollar_figure the dollar_figure limit on capital_loss deductions that an individual taxpayer may claim each year as you requested responded directly to response lam enclosing a copy of my hape this information is helpful if you need further assistance please call me or at sincerely john motiarty chief branch income_tax accounting enclosure
